Citation Nr: 0013057	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
meniscectomy of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
meniscectomy of the left knee, currently evaluated as 20 
percent disabling.

3.  Entitlement to an effective date prior to March 2, 1998 
for assignment of a 20 percent evaluation for postoperative 
meniscectomy of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.

The issues concerning entitlement to increased evaluations 
for postoperative meniscectomy of the left and right knees, 
initially came before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1996 from the Northern Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 10 
percent evaluation for postoperative meniscectomy of the 
right knee and a 10 percent evaluation for postoperative 
meniscectomy of the left knee.

In January 1998, the Board remanded the case to the RO for 
additional development of the issues regarding entitlement to 
increased evaluations for postoperative meniscectomy of the 
left and right knees.  By rating decision dated in May 1998, 
the RO granted an increased evaluation to 20 percent for the 
left knee postoperative meniscectomy and continued a 10 
percent evaluation for the right knee postoperative 
meniscectomy, following additional development and 
consideration of the issue, as requested by the Board in its 
January 1998 remand.  The issues concerning the evaluations 
for right and left knee meniscectomies have been returned to 
the Board for further consideration.

The issue of entitlement to an earlier effective date for 
assignment of a 20 percent evaluation for the left knee 
postoperative meniscectomy initially came before the Board 
from a May 1998 rating decision of the RO which assigned a 20 
percent evaluation for the left knee disorder effective March 
2, 1998.

In January 1999, the Board remanded the case to the RO for a 
second time for the purpose of scheduling a hearing before a 
member of the Board at the RO (Travel Board).  The veteran 
subsequently chose to withdraw his request for a Travel Board 
hearing and requested a hearing before a hearing officer at 
the RO instead.  

By rating decision of March 1999, the RO granted service 
connection for tender scars of both knees, as related to the 
service connected bilateral knee disorders, and assigned a 10 
percent evaluation for each knee. 

The veteran filed a claim in April 1999 alleging entitlement 
to temporary total disability benefits for a period of 
convalescence following surgery in March 1999 pursuant to 
38 C.F.R. § 4.30 (1999).  The RO has not yet addressed this 
issue and it is referred thereto for further development.  

By rating decision of September 1999, the RO increased the 
evaluation of the right knee disorder to 20 percent 
disabling, effective June 23, 1999.  The veteran submitted a 
written document in response to this decision in October 
1999, wherein he essentially asserted that an earlier 
effective date is warranted as far back as 1996 or 1997 for 
right knee problems.  Further action concerning this matter 
shall be addressed in the remand portion of this decision.  

The Board notes that the veteran raised a claim for 
entitlement to an increased evaluation for gallbladder 
disease in October 1999.  The RO has not yet addressed this 
issue and it is referred thereto for further development.

The Board notes that the veteran raised claims for 
entitlement to service connection for bilateral ankle 
injuries as secondary to the service connected left and right 
knee disorder in October 1999.  On November 8, 1999, the RO 
sent a letter informing the veteran that his claims were not 
yet well-grounded, informed him of the evidence needed to 
well ground the claim, and gave him 30 days to submit such 
evidence before rendering a formal decision, but has yet to 
further address this matter.  This matter is referred thereto 
for further development.


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by severe 
disability resulting in an inability to walk more than short 
distances or climb stairs, complaints of pain and swelling, 
with objective evidence of effusion, retropatellar grating on 
motion and a range of motion of 0-120 degrees with pain at 
the extreme of flexion and a poor prognosis without further 
surgical intervention.  

2.  The veteran's left knee disorder is manifested by severe 
disability resulting in an inability to walk more than short 
distances or climb stairs, complaints of pain and swelling, 
with no objective evidence of effusion and a range of motion 
of 0-120 degrees with pain at the extreme of flexion and a 
poor prognosis without further surgical intervention.  

3.  The record contains no evidence showing an ascertainable 
increase in the veteran's left knee disability prior to March 
2, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and no more, for 
residuals of a right knee postoperative meniscectomy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.71a Diagnostic Codes 5257, 5262 (1999).

2.  The criteria for a 30 percent rating, and no more, for 
residuals of a left knee postoperative meniscectomy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.71a Diagnostic Codes 5257, 5262 (1999).

3.  The criteria for an effective date for assignment of a 20 
percent evaluation for residuals of left knee postoperative 
meniscectomy prior to March 2, 1998 have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that the veteran was treated 
for right knee pain in January 1973 after he fell into a 
foxhole, and an impression of strain was rendered.  In March 
1973, he was treated for right knee pain after playing 
basketball.  In June 1973, he underwent a right knee 
meniscectomy.  In September 1973 he began complaining of left 
knee pain and popping.  In January 1975, postservice, he 
underwent a left knee meniscectomy.  

Service connection was granted for residuals of medial 
meniscectomy of the left and right knees by the RO in an 
April 1975 rating decision.  The RO assigned each knee 
disorder a 10 percent evaluation under Diagnostic Code 5259, 
pursuant to 38 C.F.R. Part 4.  By rating decision of December 
1984, the RO reduced its evaluation for each knee to 
noncompensable.  The 10 percent evaluation was restored for 
each knee by the RO in a July 1985 rating decision.

VA treatment records from August 1995 to August 1996 reveal 
treatment for knee problems.  Chronic knee pain was reported 
in an August 1995 treatment record with the left knee pain 
increased while driving trucks, and with the left knee 
reported to give way and the right knee reported to lock.  X-
ray studies from August 1995 were negative for both knees.  
Another treatment record from August 1995 diagnosed bilateral 
degenerative joint disease of the medial compartment, mild to 
moderate:  status post medial meniscectomies.

The report from a February 1996 VA examination, included 
complaints of problems with pain and stiffness in both knees, 
especially with prolonged sitting and standing and of popping 
and grinding sensations.  A physical examination revealed 
findings of a three inch scar over each knee; no sign of 
effusion; moderate crepitus on movement; flexion from 0 to 
125 degrees for each knee, and no evidence of instability or 
laxity.  The X-ray findings from February 1996 were negative 
except for some slight narrowing of the medial compartment of 
the left knee.  The diagnosis rendered in the February 1996 
VA examination report was post-operative medial meniscectomy, 
both knees.

An April 1996 treatment record revealed complaints of 
bilateral knee pain causing him to frequently stop while 
driving an eight hour shift; occasional swelling; bilateral 
popping and locking; bilateral numbness just superior to the 
knee, with the right knee giving way more often.  The range 
of motion in the April 1996 treatment note was 0 to 128 
degrees for the left leg, -5 to 133 degrees for the right 
leg, and pain was noted on movement and upon palpation of the 
inferior patellar pole region.  There was also decreased 
mobility of the passive range of motion.  A July 1996 
treatment record gave a provisional diagnosis of degenerative 
joint disease of both knees. 

The report from the August 1996 VA examination initially 
recorded extensions of 210 degrees for the right knee and 200 
for the left knee.  However, a handwritten notation 
apparently corrected these findings to read extensions "to 
10 degrees" for the right knee and "to zero" for the left 
knee.  Flexion on the right was described as 120 degrees, and 
on the left 110, and a notation was made describing "marked 
tenderness both areas of incision, feeling of grinding 
abrasive areas on movement with reduction of pain."  
Complaints included both knees hurting constantly, cracking 
and popping, and swelling and giving out intermittently.  The 
left knee was said to be particularly affected.  The 
diagnosis rendered was post injury and postoperative state 
meniscectomy, bilaterally, with significant residual symptoms 
of post traumatic arthritis, bilateral.  The accompanying X-
ray report from August 1996 was negative.  

VA treatment records from September through November 1996 
were obtained pursuant to the Board's January 1998 remand.  
In September 1996, he complained of bilateral knee pain and 
of locking, popping and catching.  Physical examination in 
this September 1996 record revealed no effusion, but was 
positive for exquisite medial and lateral patella factor 
bilaterally, plus positive patellofemoral grind.  In November 
1996 he presented with similar complaints of numbness, 
popping and locking.  Physical findings of the left knee 
revealed no effusion but were positive for medial fat pad and 
joint line tenderness, no laxity but increased tenderness 
under varus stress.  The examiner indicated that X-ray study 
revealed slight medial joint space narrowing and the 
impression of November 1996 was slight medial joint space 
narrowing.  

The report from a March 1998 VA examination conducted 
pursuant to the Board's January 1998 remand included a review 
of the lengthy history of bilateral knee pathology.  The 
veteran's complaints regarding the left knee were that it 
pops and swells, with a tearing sensation described.  A 
"chilly" feeling along the incision was described as were 
episodes of "catching" where he is unable to move the left 
knee comfortably.  Regarding the right knee, the complaints 
were limited to "popping" and occasional pain in the right 
knee, but no locking.  Limitations of activities due to his 
knees included avoiding standing, and rarely squatting, but 
able to bend or kneel on one knee.  He was able to climb 
stairs in the usual manner.  He avoided acute flexion of the 
knee, which restricted him from driving cab-over trucks due 
to their build, but could drive a standard truck, which 
offered room to turn sideways to relieve discomfort.  
Physical examination revealed a range of motion of 0-130 
degrees in both knees.  Testing of all the ligaments revealed 
them to be stable bilaterally.  

Regarding the left knee, on standing, he had a definite 
effusion of the left knee, which revealed a ballotable 
patella, but no increased heat to the left knee.  There was 
some retropatellar grating or clicking; particularly in the 
lateral aspect of the patella.  Some of this was felt to be 
soft tissue crepitation.  Torisional testing of the left knee 
did not produce instability or catching.  The patella glided 
freely across the patellar groove; however its friction is 
decreased by the increased amount of synovial fluid present.  
No impinging signs were found in the left knee.  X-rays of 
the left knee revealed some slight spurring on the upper 
perimeter of the patella.  It was felt that the medial joint 
compartment was narrowed slightly, and no subchondral changes 
as yet in the femorotibial component of the medial 
compartment.
 
Regarding the right knee on torisional testing, particularly 
in the prone position, produced a click in the posteromedial 
joint that was rather high-pitched and accompanied by pain.  
A lateral view of the femoral condyle suggested a subchondral 
irregularity.  X-rays of the right knee revealed a minimal 
amount of spurring on the superior rim of the patella.  The 
medial and lateral joint compartments were maintained as far 
as height was concerned.

The diagnoses rendered in the March 1998 VA examination 
included right knee tear of rim of posteromedial meniscus 
minimal and right knee remote surgery excision of bucket 
handle tear; impingement remaining rim of medial meniscus.  
The diagnoses regarding the left knee included the following:  
synovial effusion; synovitis chronic; early changes 
degenerative arthritis; remote surgery meniscectomy, open 
type.  

The veteran was said to manifest objective findings of pain 
during phases of testing of both knees, particularly the 
torisional testing.  The examiner indicated that he tolerated 
them enough to permit an adequate examination.  His muscle 
development was excellent and no weakened movement was 
observed.  He had limited endurance on the knees, but not 
necessarily because of fatigability, as much as restrictions 
due to pain in each individual joint both right and left.  

VA treatment reports from 1998 through 1999 included 
bilateral X-ray findings from April 1998, which revealed the 
bones and joints to be normal, but possibly with very small 
suprapatellar joint effusions.  Left knee complaints of 
increased pain, swelling and occasional locking up and giving 
way were documented in April 1998.  Physical examination in 
April 1998 included findings of mild swelling and tenderness 
to palpation along the medial lateral joint and medial and 
patellar lateral facets.  Negative findings of anterior 
drawer and Lachman's were noted, pain on McMurray's was noted 
and he was stable to varus and valgus.  The impression in 
April 1998 for the left knee was possible medial meniscus 
tear and if no improvement in six weeks consider arthroscopy.    

In October 1998 the veteran underwent magnetic resonance 
imaging (MRI) of both knees, with reports generated in 
November 1998.  The impression rendered from the MRI of the 
right knee included tear of the posterior body of the medial 
meniscus, which extended to the femoral articular surface and 
chondromalacia of the lateral patellar cartilage.  The 
impression rendered from the MRI of the left knee included 
maceration of the medial meniscus with severe osteochondral 
change involving the tibiofemoral joint, joint effusion and 
chondromalacia involving both the medial and lateral patellar 
articular cartilage.  The veteran was given tall crutches in 
November 1998, for "pre op crutch gait training."  

Ongoing left knee problems, such as medial joint tenderness, 
were noted in February 1999, and he was scheduled for 
arthroscopic surgery.  In March 1999, he underwent 
arthroscopy and partial medial meniscectomy for a diagnosed 
medial meniscus tear.  The diagnoses post surgery were a left 
knee medial meniscus tear, in addition to grade 4 
chondromalacia changes on the medial tibial plateau; grade 2 
changes on the lateral compartment on both the tibia and 
fibula and femur.  The patella was said to appear pristine.  

Following the aforementioned surgery, in March 1999, the 
veteran complained that his knee restricted him from working 
on his exercises, and was noted to have his sutures removed 
in April 1999.  Another April 1999 follow-up indicated that 
he was doing well, post surgery, with no evidence of 
infection.  A May 1999 handwritten examination sheet for 
complaints of neck pain included the observation that the 
veteran walks less than a block, and has problems with falls 
secondary to knees.  

In April 1999, the veteran testified at a hearing before a 
hearing officer at the RO.  He asserted his belief that an 
earlier effective date than the March 1998 date should have 
been assigned for his left knee evaluation of 20 percent 
disabling.  He believed that he should have been awarded the 
20 percent dating back earlier, possibly even to the date he 
filed his claim in January 1996.  He testified that medical 
records revealed his left knee to have worsened prior to 
March 1998.  He also testified regarding the recent surgery 
to his left knee in March 1999, and expressed that he felt no 
improvement in the knee since the surgery.  He testified that 
he has constant pain in the left knee and that it still pops 
and gives out.  He testified that his right knee also has 
problems, with giving way, popping and clicking.  He 
acknowledged that it does not swell as much as the left one, 
but he relies on it more than the left, and does fall.  He 
testified that he can no longer drive a cabover truck due to 
room restrictions, but can still drive a standard truck, and 
sit back further.  He testified that he was given a knee 
brace although he didn't specify which knee it was for, but 
doesn't wear it because the knee swells.  He stated that he 
was given crutches after the surgery, which he was supposed 
to be using them, but wasn't.  His wife testified that she 
tried to get him to use the crutches but he would attempt to 
go without them.  

In June 1999, a post-surgery follow up revealed examination 
of both knees to be about the same on both sides.  There was 
moderate effusion and tenderness medially.  There was a well 
healed scar on the right and left.  The was no definite 
instability; however, he could not lock up both knees in 
internal extension.  Flexion was full, with moderate 
crepitus.  An MRI done on the right knee in September 1998 
was said to reveal a tear of the posterior body of the medial 
meniscus, and chondromalacia of the lateral patellar 
cartilage.  In the left knee, there was maceration of the 
medial meniscus with severe osteochondral change, involving 
the tibial femoral joint, and chondromalacia involving the 
medial and lateral patellar articular cartilage.  The MRI of 
the left knee was noted to have been done prior to his 
arthroscopy surgery and the opinion forwarded was that the 
surgery didn't really help.  X-ray study did not show 
degenerative changes developing in the knees.  The examining 
physician did not believe the knees were sufficiently bad now 
to indicate total knee arthroplasties, but stated that he 
will need these in the future.  

The report from a September 1999 VA examination recited the 
recent history of left knee surgery in March 1999.  In the 
interval, the veteran stated that the right knee now had a 
great deal of popping, and was described as collapsing 
easily.  Intermittent swelling of the right knee was 
complained of, and it was said to require withdrawal of fluid 
and Cortisone injections at the VA hospital.  Regarding the 
left knee, it was described as painful and that it too, 
swells.  Both knees were said to hurt during sleep.  He was 
said to take Naprosyn and muscle relaxants.  He was noted to 
walk with a cane, and was also in a neckbrace, having had 
surgery for his neck five days earlier.  

Examination of lower extremities revealed a mild effusion in 
the right knee.  Retropatellar grating on flexion and 
extension was noted in the right knee.  Range of motion for 
the right knee was 0-120 degrees with pain at the extreme of 
flexion.  Examination of the left knee showed good contours.  
There was no evidence of effusion.  The range of motion was 
0-120 degrees with pain at the extreme of flexion.  Surgical 
scars were well healed and nontender bilaterally.  Collateral 
and cruciate ligaments bilaterally were both stable.  The 
October 1998 MRI findings were reviewed and reported.  X-ray 
study undertaken on the left knee the day of this examination 
were said to reveal bony irregularity along the medial edge 
of the patella; irregularity along the medial joint margins 
and slight narrowing of the medial joint compartment.  X-rays 
study of the right knee the day of the examination were said 
to show small areas of diminished density within the bones in 
the medial femoral tibial junction line.  

The impression rendered in the September 1999 VA examination 
for the right knee included remote surgery, right and left 
knees; right knee remote excision medial meniscus and 
chondromalacia, lateral facet, patella.  The impression 
rendered for the left knee included bone irregularity, medial 
femoral condyle; tibial plateau and chondromalacia, patella, 
medial and lateral facets.  Certain tests, such as torisional 
testing, and prone and sitting testings were not performed 
because of the recent neck surgery.  

The assessment regarding his functional disability due to his 
knees was that he has findings in the joints.  The prognosis 
for joint function without surgical intervention was poor.  
In the examiner's opinion, the veteran will have a gradual 
decline in the function of his knees and an increase as far 
as daily pain is concerned.  The veteran was described as 
limited by his pain.  He would not be capable of activities 
requiring stair climbing, ladder climbing, hopping, running 
or jumping.  His walking would be confined to very short 
distances.  

In September 1999 the veteran was terminated from full time 
employment for having been absent from work beyond the time 
allowed by company policy and the Family Medical Leave Act.  
The veteran submitted a contention to the RO in October 1999 
alleging that health reasons caused his termination.

Analysis

Increased Rating for Left and Right Knees

Initially the Board finds that the veteran's claims are 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a)(West 1991); that is, he has presented claims that 
are plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  He has not alleged any records of probative value 
that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a)(West 1991), is satisfied.

The veteran's left and right knee disorders are rated 
pursuant to diagnostic codes in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Rating Schedule).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  It is noteworthy that the pyramiding of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (1999).  Additionally, 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered in determining the extent 
of a knee disability.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In this case, the veteran's left knee has most recently been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, and 5262 (1999).  His right knee has 
most recently been evaluated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code ) 5258 (1999).  Prior to the 
Board's first remand of January 1998, both knees were 
consistently rated under Diagnostic Code 5259.  The Board 
will also consider Diagnostic Codes 5257, 5260 and 5261, in 
view of all the evidence assembled including ranges of motion 
and of other impairments besides those contemplated by 
Diagnostic Codes 5010, 5258 and 5262. 

Under Diagnostic Code 5257, a 30 percent evaluation is 
warranted for severe impairment and a 20 percent evaluation 
is warranted for moderate impairment.  

Under Diagnostic Code 5258, a 20 percent evaluation is 
warranted for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain and effusion into the joint.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is ten percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited 15 degrees 
is 30 percent.  38 C.F.R. Part 4, Diagnostic Code 5260 
(1999).  Evaluations for limitation of extension of the knee 
are assigned as follows:  extension limited to five degrees 
is zero percent; extension limited to ten degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. Part 4, Diagnostic Code 
5261 (1999).

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted for malunion of the tibia or fibula with slight 
knee disability, 20 percent is warranted for moderate 
disability and 30 percent for marked knee disability.  A 40 
percent evaluation is warranted for nonunion, with loose 
motion, requiring brace.

Upon review of the evidence, the Board finds that an 
increased evaluation to 30 percent is warranted for each 
knee.  The evidence reveals that the both the left and right 
knee disabilities should be considered "severe" in nature, 
which warrants a 30 percent evaluation under Diagnostic Code 
5257. 

Severe disability in both knees is demonstrated in the June 
1999 follow up to the March 1999 left knee surgery, which 
included the opinions that arthroscopic surgery of the left 
knee did not really help; that degenerative changes are 
developing in both knees, and that while the knees are not 
sufficiently bad enough to require total knee replacements, 
he will need them in the future.  Also in June 1999, the 
veteran was said to be physically limited to walking less 
than a block and has problems with falling secondary to his 
knees.  

Finally, the findings from the September 1999 VA examination 
reveal the veteran to have a poor prognosis for joint 
function in both knees without further surgical intervention.  
Moreover, he was found to be incapable of certain physical 
activities, including the rather ordinary activity of stair 
climbing and was restricted to walking only very short 
distances.  These restrictions on such mundane activities 
because of knee problems are consistent with severe 
disability.  The veteran's May 1999 hearing testimony 
revealed complaints that were consistent with the medical 
findings, including his testimony that the May 1999 surgery 
did not help, which was borne out by the June 1999 follow up 
report.  His testimony was considered in assigning an 
increased evaluation for both knees. 

While the Board finds that the veteran's bilateral knee 
disorders meet the criteria for a 30 percent evaluation, they 
are not shown to meet the criteria for an evaluation above 30 
percent.  There is no evidence that the disorders of either 
knee are equivalent to a nonunion between tibia and fibula 
with loose motion requiring a brace; findings on most recent 
VA examination revealed that the collateral and cruciate 
ligaments bilaterally were both stable, although a bone 
irregularity in the left was noted.  Nor is there evidence 
showing that extension limited to 30 degrees in either knee; 
to the contrary the ranges of motion for each knee was 0-120 
degrees with pain at the extreme of flexion on VA examination 
of September 1999.

The Board notes that, because the veteran's left and right 
knee disorders involve degenerative changes, as noted in the 
record, the issue of a separate rating must be addressed.  
The Rating Schedule allows for a separate rating based on 
arthritis.  38 C.F.R. § 4.71a, DC 5003, 5010 (1999).  
However, to warrant a separate rating for residuals of the 
same service-connected disability, it is required that "none 
of the symptomatology for any [of the residuals] is 
duplicative of or overlapping with the symptomatology of the 
other[s]." Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
VA's General Counsel has issued a precedential opinion, which 
is binding on both the RO and the Board, pertaining to the 
availability of a separate rating for arthritis.  In it, the 
General Counsel stated that, although a veteran can be rated 
separately for arthritis, "a separate rating must be based 
upon additional disability."  VAOGCPREC 23-97 (July 1, 
1997).  Here, the veteran is not shown to demonstrate any 
compensable limitation of motion due to pain in either knee, 
so a separate rating for arthritis is not indicated.  Because 
no separate and distinct disability caused by degenerative 
changes is indicated by the medical evidence, a separate 
rating for arthritis is not available in this case.

In conclusion, the Board finds that the evidence supports 
increased evaluations of 30 percent disabling for the 
veteran's left knee and right knee disorders.

Effective Date

By rating decision dated in May 1998, the RO awarded an 
increased evaluation for postoperative meniscectomy, left 
knee with traumatic arthritis to 20 percent disabling, 
effective March 2, 1998.  The effective date assigned was the 
date of the March 1998 VA examination.  The veteran appealed 
the effective date assigned.

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
provided otherwise, the effective date of a claim for an 
increased rating "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  Under 38 C.F.R. § 3.400(o)(1), the 
enabling regulation, except as provided in 38 C.F.R. § 
3.400(o)(2), the effective date is "date of receipt of claim 
or date entitlement arose, whichever is later."  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

38 U.S.C.A. § 5110(b)(2) (West 1991) provides otherwise by 
stating that the effective date of an increased rating "shall 
be the earliest date as of which it is ascertainable that in 
increase in disability had occurred, if application is 
received within one year from such date.  The enabling 
regulation, 38 C.F.R. § 3.400(o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

Here, the record documents long term treatment for the left 
knee disability, including treatment records up to July 1996 
and VA examinations from February 1996 and August 1996 that 
were previously considered by the Board and determined to be 
insufficient for the purposes of rendering a decision in its 
January 1996 remand.  Thus it is not ascertainable from these 
particular records, which have been detailed above, whether 
an appreciable increase in left knee disability had occurred 
prior to March 1998.  

The records obtained subsequent to the Board's January 1998 
remand do not reveal that an ascertainable increase in 
disability had occurred prior to the March 2, 1998 
VA examination.  While there are VA treatment records from 
September to November 1996, which included positive findings 
of exquisite medial and lateral patella factor and 
patellofemoral grind, shown in September 1996, and some 
medial fat pad and joint line tenderness shown in November 
1996, this evidence does not rise to the level equivalent to 
a moderate impairment which would equal a 20 percent 
evaluation under Diagnostic Code 5257, nor does it 
demonstrate evidence of dislocated cartilage with frequent 
episodes of locking pain and effusion under Diagnostic Code 
5258.  These records also fail to show any limitations of 
motion, thus the Diagnostic Codes 5260 and 5262 cannot be 
considered.  These are the only records obtained pursuant to 
the Board's January 1998 remand, but prior to the March 2, 
1998 VA examination that address left knee problems.  
Although the veteran testified that evidence was of record to 
support an earlier effective date, this was found not to be 
the case upon review.  Because the evidence does not 
demonstrate an ascertainable increase in disability above 10 
percent prior to March 1998, an effective date for a 20 
percent evaluation is not warranted prior to the March 2, 
1998 VA examination.


ORDER

An increased evaluation of 30 percent, and no more, for 
postoperative meniscectomy right knee is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

An increased evaluation of 30 percent, and no more, for 
postoperative meniscectomy left knee is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

The claim for an effective date for a 20 percent evaluation 
for left knee prior to March 2, 1998 is denied.


REMAND

By rating decision of September 1999, the RO increased the 
evaluation of the right knee disorder to 20 percent 
disabling, effective June 23, 1999.  Notification of this 
decision was sent on September 30, 1999.  The veteran 
submitted a written document dated on October 8, 1999, 
wherein he asserted disagreement with the September 1999 
decision, including the effective date for the right knee 
increased evaluation by stating "an early (sic) day in the 
decision is warranted be it 10-96 or 10-97."  He also wrote 
concerning the right knee specifically "I believe the MRI 
done on 9-22-98 was go (sic) evidence in this case."  This 
document serves as a notice of disagreement with this 
decision's effective date of June 23, 1999 for assignment of 
a 20 percent evaluation for the right knee disorder.  See 38 
C.F.R. 
§ 20.201 (1999).  Accordingly, the RO is directed to process 
this claim for appellate review, to include issuance of a 
statement of the case.

The RO's failure to issue a statement of the case (SOC) 
regarding the foregoing matter created a procedural defect 
which requires a remand under 38 C.F.R. § 19.9 (1999).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be issued an SOC 
on the issue of entitlement to an 
effective date prior to June 23, 1999 for 
assignment of a 20 percent evaluation for 
postoperative meniscectomy of the right 
knee.  As this claim has remained open 
and pending since the September 1999 
rating decision, the SOC should discuss 
all the evidence generated since the 
initial claim was filed.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.

2.  The appeal regarding the issue of 
entitlement to an effective date prior 
to June 23, 1999 for the assignment of a 
20 percent evaluation for postoperative 
meniscectomy of the right knee will be 
returned to the Board following the 
issuance of the SOC only if it is 
perfected by the filing of a timely 
substantive appeal.  No action is 
required of the veteran until he is 
notified.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested case development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

